Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 1 of 21 PageID #: 381




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

COURTHOUSE NEWS SERVICE,                   )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )     Case No. 4:21CV286 HEA
                                           )
JOAN M. GILMER, et al.,                    )
                                           )
      Defendants.                          )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion for a Preliminary

Injunction, [Doc. No. 17], and Defendants’ Motion to Dismiss, [Doc. No. 29].

Plaintiff claims Defendants are violating its First Amendment right of access to

public court records. Plaintiff seeks to enjoin Defendants from their practice of

withholding access to nonconfidential newly filed civil petitions until after

administrative processing is complete. Meanwhile, Defendants contend that this

Court should abstain from exercising jurisdiction over this matter based on

principles of federalism, comity, and equity. A hearing on the Motion for a

Preliminary Injunction was held on May 17, 2021, and both motions have been

fully briefed. For the reasons set forth below, the Motion for a Preliminary

Injunction is denied and the Motion to Dismiss is granted.

                              Facts and Background
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 2 of 21 PageID #: 382




      Plaintiff’s verified Complaint alleges the following:

      Plaintiff Courthouse News Service (“CNS” or “Plaintiff”) is a nationwide

news service that covers civil litigation in state and federal trial and appellate

courts in all 50 states in the United States. Defendant Joan M. Gilmer (“Gilmer”) is

the Clerk of the St. Louis County Court and Defendant Kathy S. Llyod (“Lloyd”)

is Administrator for the Missouri Office of State Courts Administrator (“OSCA”).

Gilmer and Lloyd (collectively, “Defendants”) are each named as a defendant in

her official capacity. In their official capacities, Gilmer is responsible for the

administration of and access to court records, including new civil petitions, while

Lloyd is responsible for providing administrative, business and technology support

services to all levels of the Missouri state court system. Defendants’ actions, as

alleged in the Complaint, are under the color of Missouri law and constitute state

action within the meaning of the Fourteenth Amendment to the United States

Constitution and 42 U.S.C. § 1983.

      In addition to other publications, CNS publishes New Litigation Reports,

which contain original summaries of significant new civil petitions and are sent to

subscribers via e-mail each evening. CNS also publishes a freely available news

and commentary website, www.courthousenews.com. The website functions much

like a print daily newspaper, featuring staff-written articles from across the nation

                                            2
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 3 of 21 PageID #: 383




that are posted throughout the day and rotated on a 24-hour news cycle.

      In Missouri, the CNS litigation reports cover general civil petitions, focusing

on actions brought against business institutions and public entities. CNS reporters

do not cover family law matters, name changes, probate filings, most mortgage

foreclosures, or collection actions against individuals unless the individual is

notable. CNS does not seek to review or report on statutorily confidential petitions

or petitions sought to be filed under seal. St. Louis County Court reports are

emailed to subscribers each evening.

      To prepare the New Litigation Reports and identify new cases that may

warrant a website article, CNS’ reporters visit their assigned court each court day

to review all petitions filed with the court that day and determine which are of

interest to CNS’ readers. Any delay in the ability of a reporter to obtain and review

new petitions necessarily holds up the reporting on factual and legal controversies

for subscribers and readers.

      CNS has reported on new petitions filed at the St. Louis County Court since

at least 2005. Until approximately October 2013, CNS’ reporters were able to

review new civil petitions filed at the St. Louis County Court in the summons area

on the fifth floor of the courthouse where they had been brought directly from the

intake counter on the first floor. CNS could see the new petitions by the end of the

                                           3
    Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 4 of 21 PageID #: 384




day on which they were filed, before processing or docketing. The new petitions

were later docketed and summonses were prepared by clerks seated a few feet

away. This exemplifies traditional press access to paper filings provided in state

and federal courts throughout the nation.

         In 2013, the St. Louis County Court moved to mandatory e-filing, and

thereafter implemented a policy and practice of withholding access to new civil

petitions until after they had been processed, or docketed, by court staff. CNS and

other members of the press and the public could not see new filings until they had

been processed and published to Missouri Case.net, at which point they could be

viewed on public access terminals located at the courthouse. The delays between

filing date and date of access have varied, ranging from one day to over two weeks.

          Prior to commencing this action, CNS tracked and compiled access data for

civil petitions e-filed at the St. Louis County Court, noting the time between the

court’s receipt of each petition and the court’s first making the petition available to

the public.1 For the period of January 1, 2020, to December 31, 2020, CNS’ data

shows that St. Louis County Court made less than 5% of new non-confidential


1
 As alleged in the Complaint: During the pandemic, CNS’ access was more delayed than the data shows because
CNS was often unable to use public access terminals and could not view and download the petitions remotely. In
order to maintain a record of the delays attributable solely to Defendants’ post-processing access policies during the
pandemic, when access to public access terminals has often been limited or restricted, CNS calculated the delays
between the court’s receipt of each petition and the court’s making the docket information available remotely online
via Missouri Case.net. The date of remote online availability on Missouri Case.net is same as the date that petitions
would have been available to the press and public on the public terminals at the courthouse.

                                                          4
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 5 of 21 PageID #: 385




civil petitions available the day of filing, withheld roughly 40% of them one to four

court days, and withheld roughly 55% of them for one week or longer. Beginning

in 2020, members of the press and public are only able to see full and complete

copies of new civil petitions on public access terminals located at courthouses if

the courthouses and terminals are open and available. Attorneys, on the other hand,

can review and download new civil petitions from the safety of their homes or

offices as soon as the petitions were processed and published on Missouri Case.net.

      The filing of a petition invokes the authority of the courts, and the American

people have a right to know that the plaintiff has invoked their power to resolve a

dispute and achieve a personal end. The petition is the basis for the dispute and

plays a significant role throughout all phases of the litigation. Public access to the

petition allows the public to supervise the courts and take part in the judicial

process by allowing the public to know the parties to the dispute, the alleged facts,

the issues for trial, and the relief sought. Public access to the petition also allows

the public to understand the activity of the courts, enhances the accountability of

the court system, and informs the public of matters of public concern. When a

petition is withheld from the public, it leaves the public unaware that a claim has

been leveled and that state power has been invoked.

      Because the media traditionally provide the general public with information

                                            5
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 6 of 21 PageID #: 386




about court activity, there is a long-standing tradition for courts to provide

reporters with access to new civil petitions upon receipt for filing and before the

clerk’s office performed the additional administrative tasks that follow the receipt

of a new petition. This ensures that the public may learn about new cases in a

contemporaneous manner, while those cases are still newsworthy and likely to be

the subject of public attention and discussion.

      Since the St. Louis County Court’s adoption of mandatory e-filing, access

delays have become pervasive. Unlike most federal district courts and many state

courts, the St. Louis County Court does not make newly filed petitions available

upon e-filing with the court. Instead, the St. Louis County Court withholds the

petitions while they sit in a review queue, allowing access only after court staff

have processed them and they have been published to Missouri Case.net. As a

direct result, there are significant delays between the filing of a new petition and

when it can be reviewed by the press and public on terminals at the courthouse.

      The delays in access experienced by CNS at the St. Louis County Court, and

throughout the Missouri state courts, are unnecessary and easily avoidable. Courts

across the nation provide the press and public timely access to new e-filed petitions

through means readily available to the Missouri Courts, and CNS’ experiences at

many state and federal courts across the nation demonstrate the ease with which

                                           6
    Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 7 of 21 PageID #: 387




courts can provide timely access to new e-filed civil petitions.

         With e-filing, basic intake work need not be done by clerks at an intake

window, rather, that work is now done by e-filing software, which filers use to

enter case information and the court’s minimum submission requirements before

submitting their e-filings to the court. Based on the case designation supplied by

the filer, the e-filing software can then sort the new, non-confidential petitions into

a review queue that serves the same function as the physical bin where the intake

clerk used to put new paper petitions for review by the press. However, instead of

sitting in a physical bin next to an intake window, new e-filed petitions sit in an

electronic queue. Some courts provide access in this manner through e-filing

systems developed and hosted by third party vendors, while others provide it

directly themselves through their own home-grown e-filing systems.

         Although the electronic bin goes by different names at different state courts,2

each system allows the press to review and report on new petitions shortly after

they are filed. Federal district courts also use e-filing and provide timely access to




2
 The names include: “Press Review Queue” (at courts in California, Georgia and Nevada using Tyler Technologies
systems); a “Media Access Portal” (at Los Angeles Superior Court, using Journal Technologies systems); an
“Electronic Media Inbox” (as promised by the Orange County Superior Court in California, which uses a state-
developed system); a “New Cases” tab on the “New York State Court Electronic Filing” website (at New York
courts, which own and operate their own e-filing system); “eCourt Kokua” (in Hawaii, where the courts also
developed their own e-filing system); and the “XChange system” (in Utah, developed by the Tybera software
company).

                                                      7
    Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 8 of 21 PageID #: 388




newly filed petitions.3 Under Federal district courts’ systems, new complaints are

available contemporaneously to the public and the press without a clerk first

reviewing them or completing other post-filing clerical tasks.

         Alabama, Connecticut, Hawaii, New York and Utah have set up their e-

filing and public access systems following the federal district court model. Other

state courts provide pre-processing access to the court’s queue of new e-filed, non-

confidential civil petitions. These “review queue” courts4 allow credentialed

members of the press to access new e-filed petitions as soon as they are received

by the court and without the delays caused by withholding them for administrative

processing.

         Plaintiff has asked Defendants to take advantage of the review queue

technology and to cease the practice of denying access to new e-filed petitions until

after they have been processed by court staff. To date, Defendants have refused

Plaintiff’s request. Plaintiff continues to experience significant delays in accessing

new non-confidential civil petitions at the St. Louis County Court.


3
  The largest group of federal courts, including the two districts in Missouri, provide access by automatically
assigning a permanent case number upon receipt of new civil complaints, which become public immediately, even
outside of business hours. Other federal courts, such as the districts of Western Kentucky, Western Pennsylvania and
Southern Georgia, send new cases into an electronic queue with only a common, generic number assigned, where
they can then be reviewed by the press.
4
  Courts with “review queues” include state courts in Georgia, Nevada, and the California Superior Courts of
Fresno, Kern, Los Angeles, Monterey, Santa Barbara and Santa Clara. The state courts of Arizona and the California
Superior Courts of Orange County and San Francisco recently committed to providing preprocessing access to new
e-filed civil lawsuits through their respective e-filing systems.


                                                         8
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 9 of 21 PageID #: 389




      Defendants’ policies result in unequal access by imposing on the press and

general public unreasonable and unnecessary restrictions on access that are not

imposed on attorneys. The harm caused by delayed access resulting from

Defendants’ policies and practices “is aggravated” because the press and non-

attorney members of the public “are effectively prevented from seeing new

petitions, even after they are processed and published on Missouri Case.net.”

      Plaintiff alleges that through “their policies and practices of withholding

newly-filed non-confidential civil petitions from press and public view until after

administrative processing, and the resulting denial of timely access to new non-

confidential civil petitions upon receipt for filing,” Defendants have deprived it

and its subscribers of their right of access to public court records secured by the

First Amendment to the U.S. Constitution. It further alleged that Defendants

cannot demonstrate that there is a substantial probability that their asserted

interests would be impaired by immediate access, and second, that no reasonable

alternatives exist to adequately protect that government interest. Plaintiff alleges it

“has no adequate and speedy remedy at law to prevent or redress Defendants’

unconstitutional actions, and will suffer irreparable harm as a result of Defendants’

violation of its First Amendment rights.”

                                      Discussion

      Plaintiff seeks a preliminary injunction precluding Defendants from

                                            9
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 10 of 21 PageID #: 390




withholding access to civil petitions until after administrative processing is

complete. Plaintiff argues that an injunction is necessary to curtail Defendants’

violation of its First Amendment right of access to civil petitions when they are

received by the St. Louis County Court. In response, Defendants argue that this

Court should abstain from exercising jurisdiction in this matter because Plaintiff’s

claim puts the federal court in direct conflict with Missouri courts and any relief

granted would put this Court in a supervisory role over Missouri courts.

      Defendants also argue that Plaintiff’s request for a preliminary injunction

should be denied on its merits. In their motion to dismiss, Defendants seek

dismissal of Plaintiff’s Complaint on the bases of abstention or for failure to state a

claim upon which relief can be granted.

      Federal courts have a strict, but not absolute duty to exercise the jurisdiction

that is conferred upon them by Congress. Quackenbush v. Allstate Ins. Co., 517

U.S. 706, 716 (1996). “[F]ederal courts may decline to exercise their jurisdiction,

in otherwise ‘exceptional circumstances,’ where denying a federal forum would

clearly serve an important countervailing interest, for example, where abstention is

warranted by considerations of ‘proper constitutional adjudication,’ ‘regard for

federal-state relations,’ or ‘wise judicial administration.’ ” Id. (internal quotations

and citations omitted).




                                           10
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 11 of 21 PageID #: 391




      CNS has brought factually similar lawsuits in various Federal District Courts

around the country. Thus far, two Circuit Courts of Appeal have issued substantive

rulings in such cases: the Seventh Circuit in Courthouse News Service v. Brown,

908 F.3d 1063 (7th Cir. 2018) and the Ninth Circuit in Courthouse News Service v.

Planet, 750 F.3d 776 (9th Cir. 2014) (“Planet I”) and Courthouse News Service v.

Planet, 947 F.3d 581 (9th Cir. 2020) (“Planet III”).

      The Seventh and Ninth Circuits are split on the issue of abstention. In Planet

I, the Ninth Circuit ruled that the California District Court’s abstention on CNS’

claims was error. After Planet I was decided, the Seventh Circuit in Brown ruled

that the Illinois District Court must abstain from hearing CNS’ claim. The Seventh

Circuit acknowledged that Planet was a “nearly identical” case and thus that its

decision created a circuit split. Brown, 908 F.3d at 1074, 1075 n.6. The Supreme

Court denied certiorari in Courthouse News Service v. Brown, 140 S.Ct. 384

(2019) (mem).

Planet I and the Ninth’s Circuit’s Approach

      In Planet I, CNS sued Ventura County, California court officials for denying

same-day, pre-processing access to civil court complaints. 750 F.3d 776, 779. The

Ninth Circuit reversed the district court’s decision to abstain under the Pullman

and O'Shea abstention doctrines, reasoning that the legal requirements for

abstention were not satisfied under either doctrine. Planet I, 750 F.3d at 783; see


                                         11
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 12 of 21 PageID #: 392




R.R. Comm'n of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971

(1941); O'Shea v. Littleton, 414 U.S. 488, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974).

      The Ninth Circuit held that the first requirement for Pullman abstention –

that “the case touches on a sensitive area of social policy upon which the federal

courts ought not to enter” – was not met because CNS was asserting its First

Amendment right of timely access to judicial proceedings and documents. Id. at

784–85 (quoting Porter v. Jones, 319 F.3d 483, 492 (9th Cir. 2003)). It further

noted that the first Pullman requirement “is ‘almost never’ satisfied in First

Amendment cases ‘because the guarantee of free expression is always an area of

particular federal concern.’ ” Id. at 784 (quoting Ripplinger v. Collins, 868 F.2d

1043, 1048 (9th Cir. 1989)). The Ninth Circuit went on to write that “[a]bstaining

in this case portends particularly egregious damage to First Amendment rights

because it stifles the ‘free discussion of governmental affairs’ that the First

Amendment exists to protect.” Id. at 787 (quoting Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 604, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982)).

      In O’Shea, residents of Alexander County, Illinois alleged that a county

magistrate and a circuit court judge violated their civil rights by unfair

administration of the criminal justice system, i.e., setting higher bail for and

imposing harsher sentences on black defendants than white defendants. 414 U.S. at




                                           12
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 13 of 21 PageID #: 393




490. The O’Shea plaintiffs requested an injunction prohibiting these race-based

practices. Id. at 492. As summarized by the Ninth Circuit:

      Relying on its then-recent decision in Younger v. Harris, 401 U.S. 37,
      91 S.Ct. 746, 27 L.Ed.2d 669 (1971), the Supreme Court explained
      that principles of comity and federalism “preclude[d] equitable
      intervention” because the plaintiffs sought “an injunction aimed at
      controlling or preventing the occurrence of specific events that might
      take place in the course of future state criminal trials.” O'Shea, 414
      U.S. at 499–500, 94 S.Ct. 669. Younger had established a firm rule
      against enjoining ongoing state criminal proceedings, absent
      exceptional circumstances, and the plaintiffs in O'Shea simply sought
      to “indirectly accomplish the [same] kind of interference” through an
      “ongoing federal audit” of state proceedings. Id. at 500, 94 S.Ct. 669.

Planet I, 750 F.3d at 789.

      In Planet I, the Ninth Circuit explained that it views O’Shea “as standing for

the more general proposition that ‘[w]e should be very reluctant to grant relief that

would entail heavy federal interference in such sensitive state activities as

administration of the judicial system.’ ” Id. at 789-90 (quoting L.A. Cnty. Bar Ass'n

v. Eu, 979 F.2d 697, 703 (9th Cir. 1992)). The Ninth Circuit further opined that a

reading of circuit precedent “suggest[s] that O'Shea abstention is inappropriate

where the requested relief may be achieved without an ongoing intrusion into the

state's administration of justice, but is appropriate where the relief sought would

require the federal court to monitor the substance of individual cases on an ongoing

basis to administer its judgment.” See L.A. County Bar Ass’n, 979 F.2d 697; E.T. v.

Cantil–Sakauye, 682 F.3d 1121, 1124 (9th Cir. 2011) (per curiam).


                                          13
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 14 of 21 PageID #: 394




       The Ninth Circuit found that the district court erred by finding that

remedying Ventura County’s denial of the First Amendment right to timely access

newly filed complaints would necessarily require “an ongoing federal audit,”

rather, “the remedy that CNS seeks is more akin to the bright-line finding that we

approved in Los Angeles County Bar Ass'n than the ongoing monitoring of the

substance of state proceedings that we rejected in E.T.” Id. at 791. The Ninth

Circuit reasoned that “[t]o determine whether the Ventura County Superior Court

is making complaints available on the day they are filed, a federal court would not

need to engage in . . . intensive, context-specific legal inquiry . . . There is little

risk that the federal courts would need to ‘examin[e] the administration of a

substantial number of individual cases’ to provide the requested relief.” Id.

(quoting E.T., 682 F.3d at 1124).

       The Ninth Circuit ultimately decided that the district court’s abstention

based on O’Shea was error because an injunction posed little risk of an “ongoing

federal audit” or “a major continuing intrusion of the equitable power of the federal

courts into the daily conduct of state ... proceedings.” Id. at 792.

Brown and the Seventh Circuit’s Approach

       Brown presented almost identical facts to those in Planet I: CNS sued the

clerk of the circuit court of Cook County, Illinois for publicly releasing newly filed

complaints only after administrative processing, as opposed to instant access upon


                                            14
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 15 of 21 PageID #: 395




receipt. 908 F.3d at 1065. The Seventh Circuit reversed the district court’s order

granting a preliminary injunction, holding that the district court should have

abstained from exercising jurisdiction based on “the principles of equity, comity,

and federalism.” Id. at 1065-66.

           The Seventh Circuit acknowledged that the facts in Brown did not fit

perfectly within the four principal abstention doctrines recognized by the Supreme

Court: Pullman, Burford,5 Younger, and Colorado River.6 Id. at 1071. The most

closely applicable abstention doctrine, the Seventh Circuit noted, is the one

established in Younger, especially as extended in O’Shea and Rizzo v. Goode, 423

U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976). “Younger abstention ordinarily

requires federal courts to refrain from exercising jurisdiction over federal

constitutional claims that seek to interfere with or interrupt ongoing state

proceedings.” Brown, 908 F.3d at 1071 (citing FreeEats.com, Inc. v. Indiana, 502

F.3d 590, 595 (7th Cir. 2007)). The Seventh Circuit noted that in Brown, “there is

no individual, ongoing state proceeding that plaintiffs seek to enjoin,” thus “this

case does not fit neatly into the Younger doctrine.” 908 F.3d at 1072.

           Although not perfect fits, the Seventh Circuit found instructive the Supreme

Court’s holdings in O’Shea and Rizzo. The Seventh Circuit quoted the Supreme




5
    Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943)
6
    Colorado River Water Conservation District v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976).

                                                          15
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 16 of 21 PageID #: 396




Court’s caution in O’Shea “against injunctions that would lead to ‘an ongoing

federal audit of state criminal proceedings which would indirectly accomplish the

kind of interference that Younger v. Harris ... and related cases sought to

prevent.’ ” Id. (quoting O’Shea, 414 U.S. at 500). The Seventh Circuit also quoted

the holding in Rizzo:

      When a plaintiff seeks to enjoin the activity of a government agency,
      even within a unitary court system, his case must contend with the
      well-established rule that the Government has traditionally been
      granted the widest latitude in the dispatch of its own internal affairs.
      ***

      When the frame of reference moves from a unitary court system,
      governed by the principles just stated, to a system of federal courts
      representing the Nation, subsisting side by side with 50 state judicial,
      legislative, and executive branches, appropriate consideration must be
      given to principles of federalism in determining the availability and
      scope of equitable relief.

Id. at 1073 (quoting Rizzo, 423 U.S. at 378-79). It further quoted the Supreme

Court’s dictate that “federal courts must be constantly mindful of the ‘special

delicacy of the adjustment to be preserved between federal equitable power and

State administration of its own law.’ ” Id. (quoting Rizzo, 423 U.S. at 378)

(internal quotation marks excluded).

      Acknowledging the less-than-perfect fit of O’Shea and Rizzo, the Seventh

Circuit nevertheless wrote that an injunction in Brown “would also impose a

significant limit on the state courts and their clerk in managing the state courts’

own affairs.” Id. at 1073. “Against the backdrop of Younger, O’Shea, and Rizzo,

                                          16
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 17 of 21 PageID #: 397




we find that CNS’s request for federal intrusion at this stage of the dispute between

CNS and the [Cook County] Clerk calls for abstention.” Id.

      The Seventh Circuit ultimately relied on the abstention principles of equity,

federalism, and comity in finding that abstention was called for in Brown. 908 F.3d

at 1065-66. The Seventh Circuit likened Brown to SKS & Associates, Inc. v. Dart,

619 F.3d 674, 677 (7th Cir. 2010):

      The situation here is quite similar to SKS & Associates, where we
      applied the principles of Younger and declined to exercise jurisdiction
      over a Section 1983 action against the Chief Judge and the Sheriff of
      Cook County. 619 F.3d at 676. In that case, the Sheriff was subject to
      a general order issued by the Chief Judge that directed him not to
      carry out residential evictions during a two-and-a-half-week period in
      December and during periods of extreme cold weather. Id. The
      plaintiff, a residential property manager, sought a federal injunction
      against the Sheriff to speed up the eviction processes in state court. Id.

      In declining to exercise jurisdiction, we explained that it is important
      for federal courts to have “a proper respect for state functions, a
      recognition of the fact that the entire country is made up of a Union of
      separate state governments, and a continuance of the belief that the
      National Government will fare best if the States and their institutions
      are left free to perform their separate functions in their separate
      ways.” Id., citing New Orleans Public Service, 491 U.S. at 364, 109
      S.Ct. 2506, citing in turn Younger, 401 U.S. at 44, 91 S.Ct. 746. We
      concluded that it was not appropriate for the federal courts, in the face
      of these principles of equity, comity, and federalism, to undertake the
      requested supervision of state court operations. SKS & Associates, 619
      F.3d at 682.

      Despite SKS & Associates not being a typical Younger scenario, we
      pointed out that the Supreme Court characterized the holding
      of Younger as “far-from-novel” because it rested primarily on the
      “even more vital consideration” of comity. Id. at 678 (citations
      omitted). “Cooperation and comity, not competition and conflict, are

                                          17
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 18 of 21 PageID #: 398




      essential to the federal design,” and Younger abstention “reinforces
      our federal scheme.” Kowalski v. Tesmer, 543 U.S. 125, 133, 125
      S.Ct. 564, 160 L.Ed.2d 519 (2004), citing Ruhrgas AG v. Marathon
      Oil Co., 526 U.S. 574, 586, 119 S.Ct. 1563, 143 L.Ed.2d 760 (1999).

Brown, 908 F.3d at 1073-74.

      The Seventh Circuit noted that the principle of comity, which stands for the

equality of state courts and federal courts and underlies the Younger abstention

doctrine, assumes that states courts are “fully capable of respecting and protecting

CNS’s First Amendment rights. Id. Another implication of comity is that state

courts are best positioned to interpret their own orders. Id. The Seventh Circuit

opined that until state courts had a chance to consider the constitutional issue

presented in Brown, the level of intrusion from the federal court sought by CNS

was “simply too high.” Id. at 1074. The Seventh Circuit thus concluded that while

CNS was “free to pursue a remedy in the state courts,” its “claims [were] not

suitable for resolution in federal courts at this time.” Id.

      In disagreeing with the Ninth Circuit’s holding in Planet, the Seventh

Circuit found that ongoing federal involvement in the state court’s affairs would

“certainly continue” if the state court clerk failed to fully comply with the

injunction. Id. The Seventh Circuit further reasoned, “[w]e want to avoid a

situation in which the federal courts are dictating in the first instance how state

court clerks manage their filing procedures and the timing of press access. We also

want to avoid the problems that federal oversight and intrusion of this sort might

                                           18
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 19 of 21 PageID #: 399




cause.” Id. at 1075. The Seventh Circuit concluded by reiterating its belief that

“[t]his temporal access dispute with a state court clerk should be heard first in the

state courts.” Id.

This Court Adopts Seventh Circuit’s Approach

       Neither this Court nor the parties to this lawsuit have identified Eight Circuit

case law providing meaningful instruction in this case. Nor has any party identified

factual distinctions between this case, Planet, and Brown to suggest that this case

requires new or different legal considerations than those employed by the Ninth

and Seventh Circuits in their respective opinions. After thorough examination and

consideration of the parties’ arguments and the relevant law, this Court adopts the

Seventh Circuit’s approach as set forth in Brown.

       Proper application of the principles of equity, comity, and federalism

warrant abstention, even though the facts of case do not fit into the four abstention

doctrines. As the Supreme Court stated, “federal courts may decline to

exercise their jurisdiction, in otherwise exceptional circumstances, where denying

a federal forum would clearly serve an important countervailing interest . . . for

example, where abstention is warranted by considerations of . . . regard for federal-

state relations.” Quackenbush, 517 U.S. at 716 (internal quotations and citations

omitted). “Cooperation and comity, not competition and conflict, are essential to

the federal design.” Kowalski v. Tesmer, 543 U.S. 125, 133 (2004).


                                          19
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 20 of 21 PageID #: 400




      Quoting Brown, the Eighth Circuit has stated that “[the] principle

of comity takes on special force when federal courts are asked to decide how state

courts should conduct their business.” Dixon v. City of St. Louis, 950 F.3d 1052,

1056 (8th Cir. 2020). This Court does not wish to dictate to, oversee, or otherwise

insert itself into the of operations and administration of its co-equal Missouri state

courts. See Brown, 908 F.3d at 1070-1071 (“[A] federal court may, and often must,

decline to exercise its jurisdiction where doing so would intrude upon the

independence of the state courts.”). This Court agrees with the Seventh Circuit’s

holding in Brown that CNS’s claims regarding state court operations should be

heard in state courts before this Court exercises its jurisdiction.

      Additionally, the Seventh Circuit noted that neither it nor the Supreme Court

provide instant access to court filings, a fact that “would make it unusual, and

perhaps even hypocritical, for us to order a state court clerk to provide such instant

access on the basis of the same Constitution that applies to federal courts.” Id. at

1065. Indeed, the Supreme Court’s current rules provide that: “[f]ilings that initiate

a new case at the Supreme Court will be posted on the Court’s website only after

the Clerk’s Office has received and reviewed the paper version of the filing,

determined that it should be accepted for filing, and assigned a case number.”

Guidelines for the Submission of Documents to the Supreme Court’s Electronic

Filing System, SUPREMECOURT.GOV (updated November 20, 2017), available at


                                           20
Case: 4:21-cv-00286-HEA Doc. #: 47 Filed: 06/15/21 Page: 21 of 21 PageID #: 401




https://www.supremecourt.gov/filingandrules/ElectronicFilingGuidelines.pdf.

Plaintiff does not address this argument, which was advanced by Defendants in

their memoranda and at oral argument. For this District Court to impose on a state

court a practice which is not currently employed by the Supreme Court of the

United States strikes this Court as very strange, indeed.

                                     Conclusion

      Because Plaintiff’s requested injunction would cause this Court to interfere

with the affairs of the state court, and based on the principles of equity, comity,

and federalism, this Court will abstain from exercising jurisdiction in this matter.

The case will be dismissed.

      Accordingly,

      IT IS HEREBY ORDERED that on Plaintiff’s Motion for a Preliminary

Injunction, [Doc. No. 17], is DENIED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss, [Doc.

No. 29], is GRANTED.

      Dated this 15th day of June, 2021.



                                            ________________________________
                                               HENRY EDWARD AUTREY
                                            UNITED STATES DISTRICT JUDGE




                                           21
